Carleton Harris, Chief Justice, dissenting. I am firmly of the opinion that, under the stipulation entered into by the parties, it is shown that circumstances have materially changed so as to warrant an increase in child support. The two minor boys are now of the ages of 14 and 12 respectively. Of course, their needs are far greater than when they were only 2 and 1M years of age respectively (their ages when appellant and appellee were divorced). So — there has certainly been a change of circumstances in that respect. It was also stipulated that appellee only earned something less than $4,000.00 in 1959, the year of the divorce, as compared to $7,616.00 during 1970. There again is an obvious change from original conditions. The fact that these children are now 12 years older than they were when the divorce decree was granted and the further fact that the father now earns nearly twice as much as he did at the time of the divorce, are, as far as I am concerned, sufficient circumstances to warrant an increase in support payments. I therefore respectfully dissent.